      Case 1:20-cv-03197-PGG-SDA Document 41 Filed 10/15/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                        10/15/2020
 Miguel Peral, on behalf of himself and FLSA
 Collective Plaintiffs,
                                                           1:20-cv-03197 (PGG) (SDA)
                               Plaintiff,
                                                           ORDER
                   -against-

 Tower157, LLC et al.,

                               Defendants.


STEWART D. AARON, United States Magistrate Judge:

       Following a telephone conference with the parties, it is hereby Ordered that the Initial

Pretrial Conference scheduled for today is adjourned until December 9, 2020 at 10:00 a.m. to

allow the parties to pursue mediation. No later than December 7, 2020, the parties shall submit

a revised proposed case management plan.

       At the time of the conference, the parties shall each separately call (888) 278-0296 (or

(214) 765-0479) and enter access code 6489745.

SO ORDERED.

DATED:        New York, New York
              October 15, 2020

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
